Name: 2003/122/EC: Commission Decision of 21 February 2003 authorising Member States to take decisions under Directive 1999/105/EC on forest reproductive material produced in third countries (notified under document number C(2003) 580)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  trade;  marketing;  agricultural activity;  cooperation policy
 Date Published: 2003-02-22

 22.2.2003 EN Official Journal of the European Union L 49/15 COMMISSION DECISION of 21 February 2003 authorising Member States to take decisions under Directive 1999/105/EC on forest reproductive material produced in third countries (notified under document number C(2003) 580) (2003/122/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 19(3) thereof, Whereas: (1) Pursuant to Article 19(1) of Directive 1999/105/EC, the Council on a proposal from the Commission is to determine whether forest reproductive material produced in a third country affords the same assurances as regards the approval of its basic material and the measures taken for its production with a view to marketing as does forest reproductive material produced within the Community and complying with the provisions of that Directive. (2) However, the information presently available on the conditions applying in third countries is still not sufficient to enable the Community to make any such decision in respect of any third country. (3) Therefore, in order to prevent trade patterns from being disrupted, Member States should be authorised to take such decisions. Such authorisation aims to ensure that the material imported offers equivalent guarantees to those applicable to forest reproductive material produced in the Community in accordance with that Directive. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Member States are authorised to take decisions under Article 19(3) of Directive 1999/105/EC with regard to forest reproductive material produced in third countries listed in the Annex, and in respect of the species, types of basic material and categories set out therein. Article 2 Member States shall immediately notify the Commission and other Member States of the decisions taken pursuant to this Decision, and of any withdrawal of such decisions. Article 3 The authorisation provided for in Article 1 shall expire on 31 December 2005. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 February 2003. For the Commission David BYRNE Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. ANNEX Country of origin Species Category Type of basic material Canada (British Columbia) Abies grandis Lindl. SI, Q, T SS, St, SO, PF Picea sitchensis Carr. SI, Q SS, St, SO Pinus contorta Loud. SI SS, St Pseudotsuga menziesii Franco SI, Q, T SS, St, SO, PF Czech Republic Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Betula pendula Roth. SI SS, St Betula pubescens Ehrh. SI SS, St Fagus sylvatica L. SI SS, St Fraxinus excelsior L. SI SS, St Larix decidua Mill. SI SS, St Larix kaempferi Carr. SI SS, St Picea abies Karst. SI SS, St Pinus sylvestris L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Estonia Picea abies Karst. SI SS, St Hungary Acer platanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus glutinosa Gaertn. SI SS, St Betula pendula Roth. SI SS, St Carpinus betulus L. SI SS, St Castanea sativa Mill. SI SS, St Fagus sylvatica L. SI SS, St Fraxinus excelsior L. SI SS, St Larix decidua Mill. SI SS, St Pinus sylvestris L. SI SS, St Populus alba L. SI SS, St Populus x canescens Sm. SI SS, St Populus nigra L. SI SS, St Populus tremula L. SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Latvia Picea abies Karst. SI SS, St Lithuania Picea abies Karst. SI SS, St Norway Pinus sylvestris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Poland Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus incana Moench. SI SS, St Betula pendula Roth. SI SS, St Betula pubescens Ehrh. SI SS, St Carpinus betulus L. SI SS, St Larix decidua Mill. SI SS, St Larix kaempferi Carr. SI SS, St Picea abies Karst. SI SS, St Pinus sylvestris L. SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Romania Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Picea abies Karst. SI SS, St Pinus nigra Arnold SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Slovakia Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Betula pendula Roth. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Picea abies Karst. SI SS, St Prunus avium L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia platyphyllos Scop. SI SS, St Slovenia Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Acer pseudoplatanus L. SI SS, St Alnus incana Moench. SI SS, St Betula pendula Roth. SI SS, St Carpinus betulus L. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Pinus nigra Arnold SI SS, St Pinus sylvestris L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Tilia cordata Mill. SI SS, St Tilia platyphyllos Scop. SI SS, St Switzerland Fagus sylvatica L. SI SS, St United States of America (Washington, Oregon, California) Abies grandis Lindl. SI, Q, T SS, St, SO, PF Picea sitchensis Carr SI SS, St Pinus contorta Loud SI SS, St Pseudotsuga menziesii Franco SI, Q, T SS, St, SO, PF